Citation Nr: 0116637	
Decision Date: 06/19/01    Archive Date: 06/26/01

DOCKET NO.  97-34 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Petersburg, Florida 
Regional Office



THE ISSUE

Entitlement to payment or reimbursement by the VA for 
unauthorized medical expenses incurred in connection with 
outpatient medical testing conducted at Winter Park Memorial 
Hospital on April 2, 1997.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to January 
1973.

This case came before the Board of Veterans' Appeals (Board) 
from a June 1997 decision by the Medical Administration 
Service (MAS) of the VA Medical Center (VAMC) in Bay Pines, 
Florida, which denied the veteran's claim for payment of 
outpatient testing conducted on April 2, 1997 at the Winter 
Park Memorial Hospital. This appeal arises from the VA 
Regional Office (RO) in St. Petersburg, Florida


FINDINGS OF FACT


1.  Service connection is in effect for coronary artery 
bypass, hypertension and heart murmur, evaluated as 60 
percent disabling.

2.  The veteran underwent outpatient medical testing at 
Winter Park Memorial Hospital on April 2, 1997.

3.  On April 2, 1997, the veteran's condition was not 
emergent and there is no evidence showing that VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.




CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement by 
the VA for unauthorized medical expenses, incurred in 
connection with outpatient medical testing conducted at 
Winter Park Memorial Hospital on April 2, 1997, are not met. 
38 U.S.C.A. §§ 1728, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, 
compliance with the notice and duty to assist provisions in 
the new law is required.  The RO has not had an opportunity 
to consider this new legislation with regard to the 
appellant's claim.  However, by virtue of the Statement of 
the Case and Supplemental Statement of the Case, the veteran 
has been given notice of the evidence necessary to support 
his claim.  The Board notes that at the February 1998 
hearing, the veteran referred to his November 1996 private 
hospitalization.  The record of that hospitalization has not 
been associated with the claims folder.  However, the Board 
finds that no further action to obtain records is warranted 
as the records referred to do not directly pertain to the 
unauthorized outpatient testing performed in April 1997 and 
which is the subject of this appeal.  The veteran has not 
referenced any unobtained evidence that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  Accordingly, the Board concludes that VA's duty to 
assist him is satisfied.

The veteran contends that he is entitled to payment or 
reimbursement of unauthorized medical expenses incurred on 
April 2, 1997.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and his claim is denied.

Applicable regulatory provisions provide that, for the 
purpose of payment or reimbursement of the expenses of 
hospital care or medical services not previously authorized, 
a person must meet all the criteria of 38 U.S.C.A. §1728 and 
38 C.F.R. §17.120.  To the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public hospital not operated by 
VA, or of any medical services not previously authorized, 
including transportation (except prosthetic appliances, 
similar devices, and repairs), may be paid under the 
following circumstances:  (a) For veterans with service-
connected disabilities.  Care or services not previously 
authorized were rendered to a veteran in need of such care or 
services: (1) for an adjudicated service-connected 
disability; (2) for nonservice-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) for any 
illness, injury or dental condition in the case of a veteran 
who is participating in a rehabilitation program under 38 
U.S.C. Chapter 31 and who is medically determined to be in 
need of hospital care or medical services for any of the 
reasons enumerated in §17.48(j); and (b) In a medical 
emergency.  Care and services not previously authorized were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to life or health, and (c) When 
Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, sound, 
wise, or practicable, or treatment had been or would have 
been refused.  38 C.F.R. §17.120 (2000).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. §1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).

The evidence of record shows that that the veteran underwent 
outpatient nuclear testing, to include a stress test, on 
April 2, 1997 at Winter Park Memorial Hospital.  

The record shows that the veteran is service-connected for 
coronary artery bypass, hypertension and heart murmur, rated 
as 60 percent disabling.

In February 1998, the veteran testified that he had been 
hospitalized at Winter Park Memorial Hospital for treatment 
of his service connected heart disorder in November 1996.  He 
indicated that he was discharged and subsequently he was 
reimbursed by the VA for the cost of that private 
hospitalization.  He indicated that he scheduled follow-up 
treatment with the private cardiologist, including the 
scheduling of the April 1997 private outpatient testing.  He 
testified that after discharge in November 1996, he had 
obtained VA records to give to the private doctor and 
indicated that he was not told that he must receive private 
outpatient treatment for the service-connected heart 
disability.  He indicated that he was seeking reimbursement 
for the unauthorized outpatient testing because the cost of 
that testing was not covered under his Medicare coverage.

The record shows that in June 1997, the Chief Medical Office 
of the VAMC determined that the veteran medical condition at 
the time of the April 1997 outpatient nuclear testing was not 
such that prompt medical care was needed.  

The Board finds that the criteria for entitlement to payment 
or reimbursement of unauthorized outpatient nuclear testing 
expenses conducted on April 2, 1997 are not met and the 
veteran's claim must be denied.  The record shows that the 
testing was conducted for the veteran's service-connected 
heart disorder.  The veteran has not contended, nor does the 
evidence show, that the testing was rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, and that VA or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  As noted above, each of the three criteria of 
38 C.F.R. § 17.120 must be met in order for the claim to be 
allowed.  Accordingly, the Board finds that the criteria for 
entitlement to payment or reimbursement of by the VA for 
unauthorized medical expenses incurred in connection with 
outpatient medical testing conducted at Winter Park Memorial 
Hospital on April 2, 1997 are not met, and the veteran's 
claim is denied.  38 U.S.C.A. §§1728, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §17.120 (2000).

The Board notes that while this appeal was pending, a new 
regulation concerning procedures for reconsideration of 
claims for payment/reimbursement for non-VA care not 
authorized in advance, and certain other benefits 
administered by the Veterans Health Administration, was 
promulgated and became final, effective from August 17, 1999.  
See 38 C.F.R. §17.133 (64 Fed. Reg. 44,659 (1999).  The new 
regulation provides, in pertinent part, that ". . . [a]n 
individual who disagrees with the initial decision denying 
the claim in whole or in part may obtain reconsideration 
under this section by submitting a reconsideration request in 
writing to the Director of the healthcare facility of 
jurisdiction within one year of the date of the initial 
decision.  The reconsideration decision will be made by the 
immediate supervisor of the initial VA decision-maker.  The 
request must state why it is concluded that the decision is 
in error and must include any new and relevant information 
not previously considered.  Any request for reconsideration 
that does not identify the reason for the dispute will be 
returned to the sender without further consideration.  The 
request for reconsideration may include a request for a 
meeting with the immediate supervisor of the initial VA 
decision-maker, the claimant, and the claimant's 
representative (if the claimant wishes to have a 
representative present).  Such a meeting shall only be for 
the purpose of discussing the issues and shall not include 
formal procedures (e.g., presentation, cross-examination of 
witnesses, etc.).  The meeting will be taped and transcribed 
by VA if requested by the claimant and a copy of the 
transcription shall be provided to the claimant.  After 
reviewing the matter, the immediate supervisor of the initial 
VA decision-maker shall issue a written decision that 
affirms, reverses, or modifies the initial decision."  38 
C.F.R. § 17.133.

The veteran in this case did not have the opportunity to 
request reconsideration of the adverse determination made by 
the Bay Pines, Florida VAMC, pursuant to the new regulation.  
However, the one year period following the date of initial 
decision has long passed.  Moreover, as the Board has found 
that the veteran's claim has no legal merit under 38 U.S.C.A. 
§ 1728(b) or 38 C.F.R. § 17.120(a), the Board concludes that 
nothing would be gained by remanding this case to permit the 
veteran to avail himself of reconsideration pursuant to 38 
C.F.R. § 17.133.  Such a remand would be of no value, as 
there is no possibility that reconsideration could result in 
a change in the outcome.  Therefore, the veteran will not be 
prejudiced by having the Board render its decision on his 
appeal at this time.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).


ORDER

Entitlement to payment or reimbursement of unauthorized 
outpatient testing expenses incurred on April 2, 1997 at 
Winter Park Memorial Hospital, is denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 


